Case 2:20-cv-00281-JRG Document 203-11 Filed 08/20/21 Page 1 of 5 PageID #: 9295




                     EXHIBIT F
Case 2:20-cv-00281-JRG Document 203-11 Filed 08/20/21 Page 2 of 5 PageID #: 9296




 ongoing investigation includes, but is not limited to, serving subpoenas on prior artists and

 inventors regarding prior art, seeking additional information related to the references and prior art

 systems disclosed in these Invalidity Contentions, and seeking additional information regarding

 Plaintiff’s Infringement Contentions and the products and services accused of infringing therein.

 KAIFI has not yet produced relevant materials from its litigation against AT&T, including expert

 reports, sealed summary judgment motions, and deposition transcripts. T-Mobile reserves the right

 to amend or supplement these Invalidity Contentions after having had a fair opportunity to

 ascertain how KAIFI interprets the Asserted Claims, including in the AT&T litigation. KAIFI LLC

 v. AT&T Corp. et al., No. 2:19-cv-00138-JRG (E.D. Tex. Apr. 17, 2020) (“the AT&T litigation”).

 Additionally, T-Mobile has not yet had the benefit of taking the deposition of the named inventor

 or those that worked with the named inventor, or of the named inventors, authors, and entities

 listed on any references or systems identified in these Invalidity Contentions.

                             II. ASSERTED PATENT AND CLAIMS

         Plaintiff asserts the following claims from the 728 patent (with independent claims

 identified in bold): 17, 911, 1215, and 1721 (“the Asserted Claims”). Plaintiff asserts a

 priority date for the 728 patent of June 20, 2001—the date on which Korean Patent Application

 No. 2001-34976 was allegedly filed. Reference to an “asserted priority date” should not be

 construed to mean that T-Mobile agrees that the Asserted Patent is in fact entitled to such priority

 date, or that Plaintiff has provided proper notice as to its contentions for a priority date.

         P.R. 3-2(b) requires Plaintiff to produce, contemporaneously with its Disclosure of

 Asserted Claims and Infringement Contentions,” “[a]ll documents evidencing the conception,

 reduction to practice, design, and development of each claimed invention, which were created on

 or before the date of application for the patent in suit or the priority date identified pursuant to

 P.R. 3-1(e), whichever is earlier.” Plaintiff’s purported production pursuant to P.R. 3-2(b)—



                                                    2
Case 2:20-cv-00281-JRG Document 203-11 Filed 08/20/21 Page 3 of 5 PageID #: 9297




 Bates numbers KAIFI_00069826998—includes only a publication of Korean Application

 No. 2001-34976. T-Mobile thus understands that Plaintiff is not asserting an invention date, or

 conception, reduction to practice, design, and/or development of the claimed invention, prior to

 June 20, 2001. To the extent Plaintiff later properly alleges that any such activities occurred prior

 to June 20, 2001, T-Mobile reserves the right to supplement these Invalidity Contentions to address

 any such contention, including by identifying and/or charting additional prior art that may become

 relevant in view of such assertion. Likewise, to the extent Plaintiff successfully establishes an

 invention date before any of the prior-art references relied on by T-Mobile, then those references

 serve as evidence of secondary considerations of obviousness, particularly, contemporaneous

 invention by others. To the extent Plaintiff alleges that any prior art relied on in these Invalidity

 Contentions does not actually qualify as prior art to the Asserted Patent, T-Mobile reserves the

 right to rebut those allegations (e.g., by demonstrating an earlier critical date for the challenged

 prior art and/or a later priority date and/or date of invention for a particular Asserted Claim).

 T-Mobile also reserves the right to rely on additional documents, information, and evidence to

 demonstrate public availability or public availability by a certain date of a prior art reference or to

 rebut any efforts by Plaintiff to allege any reference was not publicly available or publicly available

 by a certain date or otherwise available as prior art.

        For purposes of these contentions, T-Mobile addresses only those claims specifically

 asserted by Plaintiff. T-Mobile reserves the right to amend or supplement this disclosure as

 necessary in view of any changes or amendments made, for any reason, to Plaintiff’s infringement

 theories, infringement contentions, or Asserted Claims, including to Plaintiff’s asserted priority

 and/or invention date(s).




                                                   3
Case 2:20-cv-00281-JRG Document 203-11 Filed 08/20/21 Page 4 of 5 PageID #: 9298




                                            Respectfully submitted,

  Dated:   January 15, 2021                 /s/ Josh Krevitt
                                            Josh A. Krevitt
                                            New York Bar No. 2568228
                                            Benjamin Hershkowitz
                                            New York Bar No. 2600559
                                            Katherine Q. Dominguez
                                            New York Bar No. 4741237
                                            Paul J. Kremer
                                            New York Bar No. 4900338
                                            GIBSON, DUNN & CRUTCHER LLP
                                            200 Park Avenue
                                            New York, New York 10166-0193
                                            Telephone: (212) 351-4000
                                            Facsimile: (212) 351-4035
                                            jkrevitt@gibsondunn.com
                                            bhershkowitz@gibsondunn.com
                                            kdominguez@gibsondunn.com
                                            pkremer@gibsondunn.com

                                            Nathan R. Curtis
                                            Texas State Bar No. 24078390
                                            GIBSON, DUNN & CRUTCHER LLP
                                            2001 Ross Avenue
                                            Dallas, Texas 75201-2923
                                            Tel: (214) 698-3423
                                            Fax: (214) 571-2961
                                            ncurtis@gibsondunn.com

                                            Melissa R. Smith
                                            Texas State Bar No. 24001351
                                            GILLAM & SMITH, LLP
                                            303 S. Washington Ave.
                                            Marshall, TX 75670
                                            Telephone: (903) 934-8450
                                            Facsimile: (903) 934-9257
                                            Melissa@gillamsmithlaw.com

                                            Attorneys for Defendants T Mobile US, Inc.
                                            and T Mobile USA, Inc.




                                      230
Case 2:20-cv-00281-JRG Document 203-11 Filed 08/20/21 Page 5 of 5 PageID #: 9299




                                 CERTIFICATE OF SERVICE

        I certify that on January 15, 2021, the foregoing document was served on all counsel who

 have consented to electronic service.


                                                    /s/ Nathan Curtis
                                                    Nathan Curtis




                                              231
